Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 18, 2016

                                     No. 04-14-00905-CV

                            ESCONDIDO RESOURCES II, LLC,
                                     Appellant

                                               v.

                                 JUSTAPOR RANCH, L.C.,
                                       Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2013-CV7-001396-D1
                            Honorable Joe Lopez, Judge Presiding


                                        ORDER
Sitting:      Karen Angelini, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

       The panel has considered the appellant’s motion for rehearing to clarify the judgment,
and the motion is DENIED.

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court